Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim set, there are two claims numbered “2.”, the first claim in the set and the second claim in the set, and this makes all the claims numbered “2” though 8” indefinite.  It is unclear precisely which claim each of these claims depend on.  For instance, the second claim in the set, also numbered “2” is dependent on “the method of claim 2”.  Claim “3” is also dependent on claim  “2” and it is unclear which claim 2 this refers to (though assuming the claim limitations have proper antecedent bases, it must be the second claim “2” because it refers to “the second wavelength” and “ second wavelength is introduced only in the second claim also numbered “2”).  Claim 4, 5, 6, and 8 are similarly dependent on claims that are improperly numbered and it is unclear if these claims are dependent on the claim specified or the one before it. Claim 7 is dependent on cancelled claim 1, clearly an issue, but presumably this claim depends on the first claim of the claim set, numbered as the first claim “2”.  Clarification is required.  For purposes of examination, and without the need to renumber the entire claim set, the first claim “2” is understood to be “claim 1”, so that claim 7 can depend on it.  As well, the second claim 2, which is understood to remain as claim 2, will depend from claim 1, rather than from itself.  Claims 4, 5, 6, and 8 will be understood as having their proper number, and each will depend from the claim as written in each claim. 
Claims 13, 14 and 16 all depend from themselves, and this is improper and clearly a mistake. Accordingly, “The additive manufacturing system of claims 13, 14, and 15, “the variations in temperature” and  “the processor”  in claims 13 and 14; “the threshold range” of claim 14, and “the region of the build plane” of claim 16 all lack antecedent bases.  To clear up all antecedent bases issues and to follow the model of claims 7 and 8, for examining purposes, claim 13 will depend from claim 12, claim 14 will depend from claim 13, and claim 16 will depend from claim 15.

Clarification on all these issues is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 9, 10, and 17- 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ashton (U.S. Patent Application Publication 2016/0236279).
Regarding claim 2 [understood as claim 1, see §112 Rejection above], Ashton discloses an additive manufacturing method, comprising: identifying at least one spectral peak associated with material properties of a powder (Ashton, ¶¶0022, 0024, 0078, ,0096, “The spectral peaks may correspond to spectral lines of a single material of the powder”,  spectral peaks ensure that the required proportions of each material are obtained in the solidified material, );  selecting at least a first wavelength offset from the at least one identified spectral peak (¶0070, “two or more” areas around spectral peaks); scanning an energy source across at least a portion of a layer of the powder (¶0018, building layers requires multiple scans); measuring, at the first wavelength, energy radiated from the at least a portion of the layer of the powder (¶0036, detect wavelength); and determining a temperature of the at least a portion of the layer of the powder based at least in part on the measured energy (¶0008; it may be possible to determine from the spectrum/spectra information on a temperature…).  

Regarding claim 2, Ashton discloses all the limitations of claim 2 [understood as claim 1], as above, and further discloses a method wherein the selecting at least a first wavelength comprises selecting a first wavelength and a second wavelength that are each offset from the at least one spectral peak (¶¶0022, 0023, 0069, 0070, “determining an offset of the focus from a plane of the powder layer from a peak intensity of a portion of the spectrum identified as relating to thermal emissions”, and further  processing optics “separates the light based on wavelengths”, “two or more” areas around spectral peaks are measured ).  

1Regarding claim 3, Ashton discloses all the limitations of claim 2, as above, and further discloses a method comprising measuring, at the second wavelength, energy radiated from the at least a portion of the layer of the powder (Ashton, ¶0070, “For example, it may be desirable to monitor the intensity of two or more particular spectral peaks and this may be achieved using photodiodes arranged for detecting wavelengths in a narrow band around the spectral peaks”, the spectral peaks at the different “wavelegths” are measured, or at their offset)

Regarding claim 9, Ashton discloses an additive manufacturing system, the system comprising: an energy source (Abstract, “The apparatus including a build chamber containing a build platform, a device for depositing layers of powder material on to the build platform, an optical unit for directing a laser beam to selectively solidify areas of each powder layer and a spectrometer for detecting characteristic radiation emitted by plasma formed during solidification of the powder by the laser beam”)configured to direct a beam of energy at a build plane that includes a layer of powder  (Ashton, abstract, “solidification of powder”); a sensor (¶0003, photodetector) that identifies at least one spectral peak associated with material properties of the powder (¶0036, “the photodetector arranged to detect wavelengths within a wavelength band including a wavelength of a characteristic spectral peak of the characteristic radiation, ¶0022, “peak”¶0077 “characteristic material”); a detector (¶0009, spectrometer, that measures an amount of energy radiated from the build plane when the energy source is scanned across a region of the build plane, wherein the detector measures the energy at a wavelength that is offset from the identified at least one spectral peak (¶¶0023-25, “offset”); and a processor (¶0097, computer for analyzing data) configured to receive data from the detector and to determine a temperature of the region of the build plane (¶¶0090,  by comparing the relative intensities of selected peaks an estimate of the temperature of the plasma can be made) . 

Regarding claim 10, Ashton teaches all the limitations of claim 9, as above, and further teaches a method wherein the detector is a first detector that measures the energy at a first wavelength, the system further comprising a second detector that measures the energy at a second wavelength wherein the second wavelength is offset from the a least one spectral peak (¶¶0022, 0023, 0069, 0070, “determining an offset of the focus from a plane of the powder layer from a peak intensity of a portion of the spectrum identified as relating to thermal emissions”, and further  processing optics “separates the light based on wavelengths”, “two or more” areas around spectral peaks are measured ).  


Regarding claim 17, Ashton discloses a method of operating an additive manufacturing system, the method comprising: scanning a laser beam across a region of a build plane, wherein the build plane comprises a layer of powder configured to be fused by the laser beam (Ashton, ¶0002, “A powder layer is deposited on a powder bed in a build chamber and a laser beam is scanned across portions of the powder layer that correspond to a cross-section of the object being constructed. The laser beam melts or sinters the powder to form a solidified layer”) and the powder has at least one spectral peak (¶0022, peak) associated with material properties of the powder (¶0041, spectra is “characteristic of the material that is present”); measuring, at a first wavelength, energy radiated from the region of the build plane during the scanning (¶¶0022, 0023, 0069, 0070, “determining an offset of the focus from a plane of the powder layer from a peak intensity of a portion of the spectrum identified as relating to thermal emissions”, and further  processing optics “separates the light based on wavelengths”, “two or more” areas around spectral peaks are measured ), wherein the first wavelength is offset from the at least one spectral peak of the powder; determining a temperature of the region of the build plane during the scanning based at least in part on the measured energy (id.).  


Regarding claim 18, Ashton teaches all the limitations of claim 17, as above, and further teaches a method wherein the at least one spectral peak is based on material properties of the powder when the powder is undergoing laser irradiation (Ashton, ¶0041, “collect radiation emitted…that is characteristic of the material that is present”).  

Regarding claim 19, Ashton teaches all the limitations of claim 17, as above, and further teaches a method wherein the at least one spectral peak and the first wavelength are determined with a spectrometer (Ashton, ¶0042 “a spectrometer for analyzing the radiation).  
Regarding claim 20, Ashton teaches all the limitations of claim 17, as above, and further teaches a method comprising measuring, at a second wavelength, energy radiated from the region of the build plane during the scanning, wherein the second wavelength is offset from the at least one spectral peak of the powder (¶¶0022, 0023, 0069, 0070, “determining an offset of the focus from a plane of the powder layer from a peak intensity of a portion of the spectrum identified as relating to thermal emissions”, and further  processing optics “separates the light based on wavelengths” to have at least two, and then “two or more” areas around spectral peaks are measured).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7, 8, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (U.S. Patent Application Publication 2016/0236279)	
Regarding claim 7, Ashton discloses all the limitations of claim 1, as above, and but does not further teach a method comprising determining an area of the at least a portion of a layer of the powder by: determining a start point of a first scan of the energy source; determining an end point of the first scan; and determining a length of the first scan by calculating a distance between the start point and the end point.    Ashton does teach that such considerations as distance and exposure time, etc. may affect the heating and such parameters are considered, and may be adjusted when trying to optimize such a method (¶¶0023, 0024, 0086, “The point distance, exposure time, scan speed, hatch distance and/or laser power may be altered to alter the energy density”).  Thus, one having ordinary skill in the art at the time of the filing of the invention would take into consideration starting and stopping and distance (“point distance”), as claimed, by looking at the teachings of Ashton and in order to optimize the method and properly process all the areas, knowing what and how the device was processing.
Regarding claim 8, Ashton teaches all the limitations of claim 7, as above, and but does not further teach a method comprising: mapping a thermal energy density to locations within a part being formed by the additive manufacturing method by: receiving energy source drive signal data indicating a path of the energy source across the at least a portion of a layer of the powder; and determining a location of the scanning using the energy source drive signal data.  However, Ashton does teach generating a map of the different locations of the laser beam focus (¶¶0026, 101) as well as determining energy density for heating properly (¶¶0023, 0086) and data of drive movement (¶0060).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to use the teaching of Ashton to get a better understanding of what is happening entirely in the heating space and product, in order to better determine and the best method for heating evenly and properly for proper additive manufacturing, it would have been obvious to map the thermal data.

Regarding claim 15, Ashton teaches all the limitations of claim 9, as above, and but does not further teach a method comprising determining an area of the region of the build plane by: determining a start point of a first scan of the energy source; determining an end point of the first scan; and determining a length of the first scan by calculating a distance between the start point and the end point.  Ashton does teach that such considerations as distance and exposure time, etc. may affect the heating and such parameters are considered, and may be adjusted when trying to optimize such a method (¶¶0023, 0024, 0086, “The point distance, exposure time, scan speed, hatch distance and/or laser power may be altered to alter the energy density”).  Thus, one having ordinary skill in the art at the time of the filing of the invention would take into consideration starting and stopping and distance (“point distance”), as claimed, by looking at the teachings of Ashton and in order to optimize the method and properly process all the areas, knowing what and how the device was processing.
Regarding claim 16, Ashton teaches all the limitations of claim [[16]] 15, as above, and further teaches a method comprising: mapping a thermal energy density to locations within a part being formed by the additive manufacturing system by: receiving energy source drive signal data indicating a path of the energy source across the region of the build plane; andPage 4 of 6Appl. No. 16/831,232Attorney Docket No.: 098581-1184863    determining a location of the scanning using the energy source drive signal data.   However, Ashton does teach generating a map of the different locations of the laser beam focus (¶¶0026, 101) as well as determining energy density for heating properly (¶¶0023, 0086) and data of drive movement (¶0060).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to use the teaching of Ashton to get a better understanding of what is happening entirely in the heating space and product, in order to better determine and the best method for heating evenly and properly for proper additive manufacturing, it would have been obvious to map the thermal data.




Claim 4, 5, 6, 11, 12, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (U.S. Patent Application Publication 2016/0236279) in view of Cho (U.S. Patent Application Publication 2016/ 0096236).

Regarding claim 4, Ashton teaches all the limitations of claim 3, as above, and but does not further teach a method comprising determining a temperature of the at least a portion of the layer of powder based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength.   However, Cho teaches such a method, “determining a temperature …based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength (Cho, Abstract, The processing unit is configured to calculate an intensity ratio distribution of the radiation between the different wavelengths according to the radiation portions respectively sensed by the sensor arrays and determine the temperature distribution according to the intensity ratio distribution”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Ashton with the teachings of Cho, to use the measure the wavelengths and to assess the temperature via a ratio, as Ashton already teaches to measure and use the spectral intensities to determine temperature and properties, and this would have been obvious for powders issuing different wavelengths as taught in Ashton (Ashton, ¶0008).
Regarding claim 5, Ashton teaches all the limitations of claim 3, as above, and but does not further teach a method comprising determining variations in temperature of the at least a portion of the layer of powder based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength. However, Cho teaches such a method, “determining variations in temperature …based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength (Cho, Abstract, ¶0028,, The processing unit is configured to calculate an intensity ratio distribution of the radiation between the different wavelengths according to the radiation portions respectively sensed by the sensor arrays and determine the temperature distribution according to the intensity ratio distribution”, “the ratio curve of the two”; “the ratio curve of the two radiated energy curves in FIG. 4A varies greatly and about linearly when the temperature increases from 0° C. to 1000° C.” ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Ashton with the teachings of Cho, to use the measure the wavelengths and to assess the temperature via a ratio, as Ashton already teaches to measure and use the spectral intensities to determine temperatures, and this would have been obvious for powders issuing different wavelengths as taught in Ashton (Ashton, ¶0008).
Regarding claim 6, Ashton in view of Cho teaches all the limitations of claim 5, as above, and further teaches a method comprising determining that the variations in temperature are outside a threshold range of values (Ashton, (¶0097; values fall within acceptable range).  
Regarding claim 11, Ashton teaches all the limitations of claim 10, as above, and but does not further teach a method wherein the processor is configured to receive data from the first and the second detector and to determine a temperature of the region of the build plane based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength.   However, Cho teaches such a method, “determining a temperature …based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength (Cho, Abstract, The processing unit is configured to calculate an intensity ratio distribution of the radiation between the different wavelengths according to the radiation portions respectively sensed by the sensor arrays and determine the temperature distribution according to the intensity ratio distribution”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Ashton with the teachings of Cho, to use the measure the wavelengths and to assess the temperature via a ratio, as Ashton already teaches to measure and use the spectral intensities to determine temperature and properties, and this would have been obvious for powders issuing different wavelengths as taught in Ashton (Ashton, ¶0008).

Regarding claim 12, Ashton teaches all the limitations of claim 10, as above, and but does not further teach a method wherein the processor is configured to determine variations in temperature of the region of the build plane based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength.  However, Cho teaches such a method, “determining variations in temperature …based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength (Cho, Abstract, ¶0028,, The processing unit is configured to calculate an intensity ratio distribution of the radiation between the different wavelengths according to the radiation portions respectively sensed by the sensor arrays and determine the temperature distribution according to the intensity ratio distribution”, “the ratio curve of the two”; “the ratio curve of the two radiated energy curves in FIG. 4A varies greatly and about linearly when the temperature increases from 0° C. to 1000° C.” ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Ashton with the teachings of Cho, to use the measure the wavelengths and to assess the temperature via a ratio, as Ashton already teaches to measure and use the spectral intensities to determine temperatures, and this would have been obvious for powders issuing different wavelengths as taught in Ashton (Ashton, ¶0008).
 

Regarding claim 13, Ashton in view of Cho teaches all the limitations of claim [[13]] 12, as above, and further teaches a method wherein the processor is configured to determine if the variations in temperature are outside a threshold range of values (Ashton, (¶0097; values fall within acceptable range).   

Regarding claim 21, Ashton teaches all the limitations of claim 20, as above, and but does not further teach a method comprising determining a temperature of the region based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength.   However, Cho teaches such a method, “determining a temperature …based upon a ratio of energy radiated at the first wavelength to energy radiated at the second wavelength (Cho, Abstract, The processing unit is configured to calculate an intensity ratio distribution of the radiation between the different wavelengths according to the radiation portions respectively sensed by the sensor arrays and determine the temperature distribution according to the intensity ratio distribution”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Ashton with the teachings of Cho, to use the measure the wavelengths and to assess the temperature via a ratio, as Ashton already teaches to measure and use the spectral intensities to determine temperature and properties, and this would have been obvious for powders issuing different wavelengths as taught in Ashton (Ashton, ¶0008).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (U.S. Patent Application Publication 2016/0236279) in view of Cho (U.S. Patent Application Publication 2016/ 0096236) and Dave (U.S. Patent Application Publication 2016/ 0185048)
Regarding claim 14, Ashton in view of Cho teaches all the limitations of claim [[14]] 12, as above, and but does not further teach a method wherein the processor is configured to generate an alert in response to the variations in temperature being outside the threshold range of values.    However, Dave teaches that such an alert is typical to notify an operator is a threshold is reached or something has gone beyond an acceptable range (Dave, ¶0083, ”prompt the system to alert an operator when a “threshold” is reached or an “out of parameters event”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Ashton in view of Cho, with the teachings of Dave, to alert the operator if parameters went beyond a threshold, in order to keep the device within safety limits, or to let the operator know when a process is completed, when it behaves beyond its normal in-processing ranges.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761